Citation Nr: 9907824	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  94-12 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shrapnel wound injury to the right hip with pain and limited 
motion, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a shrapnel wound 
scar of the right hip, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1944 to 
February 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Portland Regional Office 
(RO) which denied an evaluation in excess of 10 percent for a 
shrapnel wound scar of the right hip.  The veteran appealed 
the RO's decision and in October 1996, the Board remanded 
this matter for additional development of the evidence.  
While in remand status, by September 1998 rating decision, 
the RO assigned separate ratings for residuals of a shrapnel 
wound to the right hip with pain and limited motion (10 
percent) and a shrapnel wound scar of the right hip (10 
percent).  The forgoing was made effective from May 3, 1993, 
the date of receipt of claim.

It is noted that in the October 1996 remand, the Board 
referred the veteran's claims of secondary service connection 
for low back and left hip disabilities to the RO for initial 
adjudication.  By April 1997 rating decision, the RO denied 
these claims and notified the veteran of the adverse decision 
by letter in June 1997.  The veteran did not appeal the 
decision within one year of notification and, therefore, it 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 
20.1103 (1997).  However, in December 1998 written arguments, 
his representative argued that the RO's April 1997 rating 
decision was erroneous in that it had failed to address the 
holding in Allen v. Brown, 7 Vet. App. 439 (1995).  As such, 
he requested that the Board remand this matter to the RO for 
reconsideration.  

The U.S. Court of Veterans Appeals (Court) has held that, 
notwithstanding the nomenclature and varied etiology 
attributed to a disability, that disability remains the same 
and is inextricably intertwined with any previous claim of 
entitlement to service connection for that disability.  
Ashford v. Brown, 10 Vet App. 120, 123 (1997).  In this case, 
the veteran's claims of service connection for low back and 
left hip disabilities were previously adjudicated by the RO.  
As he did not initiate a timely appeal with the adverse 
rating decision, it is final and the issues of service 
connection for low back and left hip disabilities are not 
currently in appellate status.  Thus, a remand to the RO for 
readjudication of this issue is not appropriate.  However, in 
a recent decision, the U.S. Court of Appeals for the Federal 
Circuit set forth three grounds under which a veteran may 
seek further consideration of a previously closed case.  
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  The first 
ground, specified by statute, is to show that there was a 
clear and unmistakable error in the determination being 
reviewed.  See 38 C.F.R. § 3.105(a) (1998).  In this case, 
the Board finds that the representative's December 1998 
written argument is a claim that the April 1997 rating 
decision was clearly and unmistakably erroneous.  Since this 
matter has not yet been adjudicated, and as it is not 
inextricably intertwined with the issues now before the Board 
on appeal, the claim of clear and unmistakable error in the 
April 1997 rating decision is referred to the RO for initial 
consideration.


CONTENTIONS OF VETERAN ON APPEAL

The veteran contends, in essence, that his right hip 
disability is more severe than the current evaluations 
reflect.  He states that he is severely handicapped by the 
disability as he has daily pain and numbness in his right hip 
and leg which limits his functional ability.  He also states 
that he has difficulty walking, gardening, exercising, and 
engaging in other similar activities.  As such, he maintains 
that a 30 percent rating is more appropriate.  His 
representative argues that the veteran should be assigned an 
increased rating as the record contains medical evidence of a 
retained foreign body.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports a 30 
percent rating for residuals of a shrapnel wound to the right 
hip with pain and limited motion, but that the preponderance 
of the evidence is against an evaluation in excess of 10 
percent for a shrapnel wound scar of the right hip.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The residuals of the veteran's shrapnel wound to the 
right hip include degenerative arthritis, bothersome 
scarring, and a retained foreign body in the soft tissue, 
productive of pain, limited motion, excess fatigability, and 
incoordination.

3.  The veteran's shrapnel wound scar of the right hip is 
tender and painful.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for residuals of 
shrapnel wound to the right hip have been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
4.118, Diagnostic Codes 5003, 5250-5255, 7805 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for a shrapnel wound scar of the right hip have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Codes 7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran.  It has been determined that 
his claims are well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  In this case, the veteran's evidentiary 
assertions concerning the severity of symptomatology 
resulting from his right hip disability are sufficient to 
conclude that his claim for an increased rating for this 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993); Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).

The Board is also satisfied that all relevant facts have been 
adequately developed to the extent possible and that the VA 
has met its duty to assist, as set forth in 38 U.S.C.A. § 
5107(a).  As noted, this matter was remanded by the Board in 
October 1996 for additional development of the evidence, 
including obtaining VA examinations.  A review of the claims 
folder indicates that the requested development has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Based on the foregoing, and in the absence of any indication 
from the veteran or his representative that there is 
outstanding pertinent evidence, the Board finds the duty to 
assist to has been fully met in this case and that no further 
assistance to the veteran is required in order to satisfy the 
VA's duty to assist him as mandated by 
38 U.S.C.A. § 5107(a).

I.  Factual Background

The veteran's service medical records show that in March 
1945, he sustained a penetrating shrapnel wound injury to the 
right buttock region in a Japanese grenade explosion in 
Luzon.  The records of treatment following his injury 
describe the wound as moderately severe and show that it was 
treated with sulfanilamide and dressings.  Records from the 
Office of the Surgeon General describe the veteran's wound as 
penetrating (at point of entrance only) with no artery or 
nerve involvement.  Following his injury, the veteran was 
hospitalized for approximately one month, then returned to 
full duty.  His February 1946 military separation medical 
examination report showed a 1/2 by 1 inch shrapnel scar of the 
right hip.  There were no musculoskeletal or neurological 
defects found on examination.  

By March 1946 rating decision, the RO granted service 
connection for a shrapnel wound scar of the right hip and 
assigned it a noncompensable rating.  

In March 1987, the veteran filed a claim for an increased 
rating for a shrapnel wound scar of the right hip and service 
connection for right leg venous insufficiency, claimed as 
secondary to his right hip shrapnel wound injury.  In support 
of his claim, he submitted a March 1987 note from a private 
physician indicating that the veteran had "venous 
insufficiency and chronic pain and numbness in the right leg 
due to an old war injury and shrapnel in the right hip 
region."

In June 1987, the private physician clarified that he had 
treated the veteran on one occasion in January 1987.  At that 
time, he noted that the veteran was markedly obese with mild 
systolic hypertension and intermittent leg swelling and pain 
after all day standing.  Examination showed pretibial edema 
with marked venous varicosities and stasis changes, 
bilaterally.  The physician indicated the belief that the 
veteran's symptoms were due to venous insufficiency and 
recommended support stockings.  He stated that the veteran 
asked him to sign a disability form, but he was reluctant to 
do so because of the veteran's minimal symptomatology.  

By August 1987 rating decision, the RO denied a compensable 
rating for a shrapnel wound scar of the right hip (under 
Diagnostic Code 7805) and service connection for chronic 
venous insufficiency.  The veteran appealed the RO 
determination and by June 1988 decision, the Board upheld the 
denials.  In its decision denying a compensable rating for a 
shrapnel wound scar of the right hip, the Board noted that 
the medical evidence showed that the veteran's right hip scar 
was asymptomatic.

In January 1989, the veteran again filed a claim for an 
increased rating for residuals of a shrapnel wound to the 
right hip.  In support of his claim, he submitted various 
private treatment records, including a report of a May 1988 
medical examination performed in conjunction with an 
application for disability benefits from the Social Security 
Administration (SSA).  This examination showed that the 
veteran reported that he had sustained shrapnel wound 
injuries to the right hip in service and that he had had 
surgery on both feet for bone spurs about eight years prior.  
He reported increasingly painful feet and a painful right 
lower extremity.  He indicated that he could only walk about 
350 feet at a normal pace before he was forced to rest.  
Physical examination showed a diminished vibratory 
sensitivity of the left ankle.  Reflexes were intact in the 
lower extremities.  There was a trace of peripheral edema and 
modest superficial saphenous varicosities, bilaterally.  The 
veteran was observed to walk with a stilted gait and favored 
the right lower extremity including the hip and knee.  The 
impression was probable degenerative arthritis of the lower 
extremities, aggravated by previous injury to the right hip 
and limiting his ambulatory ability rather markedly.

In addition, the veteran submitted a report of a June 1988 
medical examination, also performed in conjunction with his 
application for disability benefits.  The examination report 
showed that he had numerous complaints, the most significant 
of which he indicated was bilateral foot pain secondary to 
multiple foot surgeries.  He also reported back pain, 
numbness in the right leg and left foot, bilateral knee pain 
and swelling, dizzy spells, right hand pain, and pain in both 
hips, especially on the right.  The veteran reported that his 
daily activities were severely limited by foot pain; e.g., he 
stated that he was unable to walk for more than a 1/4 mile or 
mow his lawn.  By way of history, he reported that he had 
been injured in World War II in a grenade explosion and that 
10 years previously he had injured both feet in an industrial 
accident when a dolly ran over his feet.  He indicated he had 
had five subsequent foot surgeries to remove bone spurs and 
place wires in his feet.  Physical examination showed the 
hips to be level; palpitation of the entire hip and pelvic 
area showed no tenderness.  X-ray examination showed 
sacroiliitis on the left, but no abnormalities in the right 
hip.  

By March 1989 rating decision, the RO denied service 
connection for a low back disability and a compensable rating 
for a shrapnel wound scar of the right hip (again, pursuant 
to Diagnostic Code 7805).  

The RO subsequently obtained VA outpatient treatment records 
from October 1987 to April 1989, showing that the veteran was 
treated for numerous disorders, including hearing loss, 
elevated blood pressure, degenerative joint disease of the 
low back, right hand, shoulder, and wrist.  In October 1987, 
he sought treatment for right leg numbness, which he stated 
was worse on prolonged standing.  He reported that he had 
sustained shrapnel wound injuries in World War II and that he 
had retained foreign bodies in the right hip.  X-ray 
examination of the right hip showed a metallic foreign body 
near the greater trochanteric area of the right femur, but it 
did not involve any of the osseous structures.  The 
impression was retained shrapnel in the soft tissue of the 
right thigh.  X-ray examination of the low back showed 
degenerative joint disease of the lumbosacral spine.  The 
assessment of the examiner was chronic radicular type pain, 
probably not associated with shrapnel.  In November 1988, the 
veteran reported a history of a shrapnel wound injury in the 
right hip.  The examiner indicated that the veteran's right 
lateral leg numbness was not related to the shrapnel.  X-ray 
examination of the pelvis in January 1989 showed the bony 
pelvis to be intact.  There were considerable degenerative 
changes at L5-S1, but the sacroiliac joint, pelvis, and both 
hips were unremarkable.  

By November 1990 rating decision, the RO continued its 
previous rating decisions.

On VA medical examination in April 1991, the veteran reported 
that he had been wounded in service in a grenade explosion 
and that he experienced chronic low back, right hip, and 
right thigh pain since then, but the pain had considerably 
worsened in the past 5-10 years.  He also indicated that his 
current treatment consisted of being careful with his 
activity and taking pain medication.  The veteran stated that 
his comfort level allowed him to operate a car for two hours, 
but that walking was limited to about ten minutes due to pain 
in the back and legs.  Physical examination showed pain in 
the low back radiating to the buttocks, as well as pain in 
the right hip and thigh.  Range of motion of the hip was zero 
to 135 degrees, bilaterally, with internal rotation to 20 out 
of 30 degrees, and external rotation to 30 out of 30 degrees.  
There was some lateral pain on movement of both hips, 
somewhat worse on the right.  There was a well-healed scar 
2.5 centimeters in diameter laterally at the right hip.  It 
was not depressed, inflamed, or adherent and there was no 
keloid formation or muscle damage.  The scar did not overlay 
any muscle and there was no muscle hernia.  The scar was 2 
centimeters proximal to the greater trochanter and the 
examiner indicated that the scar did not interfere with range 
of hip motion.  There was slight tenderness at the scar, but 
no swelling or redness.  The greater trochanter had a 
definite tenderness bilaterally.  Sensation was diminished in 
the scarred are for a diameter of about 10 centimeters.  
There was a slightly questionable numbness laterally over the 
entire right thigh; however, there was no reliable evidence 
of damage to the peripheral nerve, although there was some 
questionable change in the sensation in the distribution in 
the lateral femoral cutaneous nerve.  The examiner found that 
there were no specific muscle groups involved, although he 
stated that the nearest muscle group would be group XVII.  He 
indicated that the shrapnel could have damaged the distal 
part of the tensor fascia lata muscle, but probably was 
limited to only skin and fibrous area.  X-ray examination 
showed no evidence of bone damage.  The diagnosis was well-
healed shrapnel wound laterally with normal hip joint and 
retained foreign body near the greater trochanter of the 
proximal femur, but no metal in the bone.  Continued pain 
laterally at the hip and thigh is diagnosed as pain from the 
scar and from the retained metal.  With respect to the 
veteran's low back complaints, the examiner noted that the 
veteran's chronic low back problem caused symptoms that 
overlapped the shrapnel wound problem.  He stated that the 
veteran's complaints of pain in the buttock and right lower 
extremity were partly from the shrapnel wound and partly from 
the low back disability.  

By August 1991 rating decision, the RO increased the rating 
for the veteran's shrapnel wound scar of the right hip to 10 
percent, pursuant to Diagnostic Code 7804.

In April 1993, the veteran again filed a claim for an 
increased rating for residuals of a shrapnel wound to the 
right hip.  He stated that the previous winter, he had 
experienced increased pain in his right hip and that the area 
where the shrapnel entered had become irritated and swollen.  
In connection with his claim, he underwent VA medical 
examination in July 1993 at which he reported that his right 
hip and thigh symptoms had worsened in the past three months.  
Physical examination showed that the veteran's muscle 
condition was average.  There was some limping on walking, 
which the veteran attributed to right hip pain.  Range of 
motion of the right hip was zero to 135 degrees, bilaterally.  
Internal rotation was 20 out of 30 degrees and external 
rotation was 35 degrees.  There was some pain laterally at 
the right hip with these movements.  Trochanteric tenderness 
was present on the right only.  The examiner noted that the 
shrapnel wound scar was unchanged since the last VA 
examination but he noted that there was an additional scar on 
the right thigh from arterial surgery in 1991.  The 
assessment was well-healed shrapnel scar near the greater 
trochanter; the hip joint is normal on examination and on 
previous X-rays.  Retained metal is still found in the soft 
tissues near the greater trochanter and continued pain in the 
right hip is mainly in the lateral aspect and is diagnosed as 
bothersome scarring plus bothersome persistent metal.  

In a July 1995 letter, a VA physician indicated that the 
veteran had been suffering from progressively worsening pain 
in his right leg.  He stated that the veteran had pain after 
standing for 15 minutes which was localized at the shrapnel 
site and down his lateral thigh.  

The veteran again underwent VA medical examination in October 
1995.  He reported low back pain, as well as pain and 
numbness in the right hip and thigh.  He stated that his 
right hip pain had increased steadily over the last five 
years and that his treatment consisted of careful activity 
and Motrin.  The examiner noted that the veteran reported the 
following orthopedic symptoms:  chronic low back pain, 
moderate right buttock pain, "bothersome" right lateral hip 
pain radiating into the right thigh, numbness in the right 
thigh, bilateral knee pain, and pain in the feet.  Physical 
examination showed the veteran to be significantly overweight 
with average muscle tone.  There was some limping on the 
right leg, but heel toe walking and strength were 
satisfactory bilaterally.  Reflexes were absent at the knees 
and ankles, bilaterally.  Sensation was normal at the lower 
legs and feet, except near a vascular scar at the right lower 
leg.  Calf circumstance was equal.  The examiner noted that 
the veteran's range of hip motion was essentially unchanged 
from the previous examination.  There was tenderness over the 
trochanteric area and there was a 21/2 centimeter scar near the 
greater trochanter.  Both thighs were normal to inspection 
and palpation.  The right thigh had some numbness laterally 
and the lateral femoral cutaneous nerve had a slight numbness 
on the right which started at the scar and went distally to 
the knee.  The examiner indicated that the numbness suggested 
possible lumbar nerve root impairment on the right.  Both 
legs had pitting edema and were nontender.  The right leg had 
a well-healed scar from vein donation.  The diagnoses were 
history of right hip shrapnel wound with well-healed scar, 
retained metal, and normal hip joint.  The examiner also 
stated that the veteran's continued complaints of right hip 
pain was due to bothersome scarring, irritation from the 
shrapnel metal, as well as a low back disability.  With 
respect to the veteran's complaints of right thigh pain and 
numbness, the examiner indicated that the pain was referable 
to discomfort from the hip and that the numbness was 
referable to some peripheral nerve irritation from the 
shrapnel scar and some discomfort from the low back.  
Finally, he concluded that the veteran's symptoms, 
particularly his right hip pain, were probably significantly 
increased by chronic tension and/or depression.  Subsequent 
X-ray examination showed mild degenerative changes in the 
right hip and moderate degenerative changes in the left hip.  
Also shown were degenerative changes in the low back, 
including significant disc space narrowing at L4-5 and L5-S1.

By January 1996 rating decision, the RO confirmed and 
continued the 10 percent rating for the veteran's shrapnel 
wound scar of the right hip.

In an April 1996 letter, the veteran's VA treating physician 
indicated that the veteran had right hip pain which was 
exacerbated by the presence of a painful shrapnel scar.  He 
stated that the veteran was only partly helped with 
medication and had limited his ability to walk further than 
one block without stopping.

In July 1997, the veteran underwent VA psychiatric 
examination.  He reported that he had worked as a fiber board 
dye maker for thirty-five years before he was forced to quit 
due to problems with his feet.  He also reported continual 
pain in the right hip radiating to the sacroiliac area and 
down the back posterior side of the right thigh.  He stated 
that his pain had increased over the past few years and that 
he felt that he would be unable to work due to his right hip 
and feet disabilities, unless he found a job where he did not 
have to stand on his feet.  The examiner concluded that the 
veteran had a long history of difficulties with the right hip 
which appeared to be secondary to retained metallic 
fragments.  He noted that the veteran was receiving a 10 
percent rating and indicated that "it would appear that this 
does not reflect the amount of disability that he currently 
has from this injury."  The examiner indicated that although 
there was no evidence of a psychiatric disability, the 
veteran did experience mild stress when dealing with VA based 
in part on the fact that the level of his disability was not 
recognized.  He indicated that the veteran was "not employed 
at this time and probably is considered to be unemployable 
based on medical problems."  

At the most recent VA medical examination in July 1997, the 
veteran reported severe pain laterally in the right hip, 
radiating into the right thigh.  He also indicated that his 
right hip was his most severe health problem.  Physical 
examination showed his motion to be 0-110, bilaterally; 
rotation and abduction were normal.  There was pain on 
movement, and the right hip had moderate lateral tenderness, 
as well as mild anterior and posterior tenderness.  There was 
a well-healed, circular scar on the right hip near the 
greater trochanter.  X-ray examination showed worsening of 
degenerative arthritis at the right hip.  Articular cartilage 
space was decreased 25 percent in the superior part of the 
joint which the examiner indicated was a definite sign of 
degenerative arthritis.  The assessment was well-healed 
history of shrapnel wound to the right hip with some retained 
metal in the soft tissue.  The hip joint was described as 
having progressed to some arthritis over the years, worsened 
since 1995.  He indicated that the right hip pain was mostly 
lateral and mostly secondary to the bothersome scarring.  
There was also pain from the degenerative arthritis.  The 
examiner also noted that the veteran had loss of motion of 
the right hip with symptoms of easy fatiguing and poor 
coordination.  He also indicated that if he were asked to put 
a percentage on the present situation, he would estimate that 
60 percent of his pain results from "bothersome scarring" 
and 40 percent results from degenerative arthritis.  With 
respect to "symbolic loss of motion to represent pain, 
etc." he estimated that "a 20 percent loss of flexion would 
adequately represent [the veteran's] symptoms for pain and 
other difficulties."

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1998).  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1997).

The U.S. Court of Veterans Appeals (Court) has held that 
functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  The decision as to which 
diagnostic code is applicable in a particular claim is to be 
made by the RO and the Board.  See Bierman v. Brown, 6 Vet. 
App. 125, 131 (1994); Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (en banc). 

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1998). 

 The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 ( 1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

III.  Increased rating for a shrapnel wound scar of the right 
hip

Scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 
7800 through 7805 (1998).  Diagnostic Code 7800 applies to 
disfiguring scars of the head, face, or neck, and Diagnostic 
Codes 7801 and 7802 apply to burn scars.  The evidence shows 
that the veteran's service-connected scar is on his hip, not 
his head, face, or neck.  Likewise, because the evidence 
shows that the veteran's scars are not from burns, these 
diagnostic codes are inapplicable in the instant case.  

Under Diagnostic Codes 7803 and 7804, a 10 percent disability 
evaluation is warranted for superficial scars which are 
poorly nourished and have repeated ulcerations, or which are 
tender and painful on objective demonstration.  In this case, 
there is some medical evidence of record demonstrating that 
the veteran's shrapnel wound scar of the right hip is tender.  
Thus, the criteria for a 10 percent rating have been met.  
However, this is the maximum schedular rating assignable for 
scars, notwithstanding scars which limit function of the body 
part that they affect.  38 C.F.R. § 4.118, Diagnostic Code 
7805.  As set forth above, the RO has already assigned a 
separate disability rating for the limitation of function of 
the veteran's right hip and this issue is addressed below.  
Therefore, as the veteran is currently receiving the maximum 
schedular evaluation provided by the rating schedule for a 
painful scar, an evaluation in excess of 10 percent is not 
warranted for the shrapnel wound scar of the right hip, in 
and of itself.  


IV.  Increased rating for residuals of a shrapnel wound to 
the right hip with pain and limited motion

Service connection is currently in effect for residuals of a 
shrapnel wound to the right his with pain and limited motion, 
which the RO has rated by analogy under Diagnostic Codes 
5399-5003.  

As noted, under Diagnostic Code 7805, scars may be evaluated 
on the basis of limitation of function of the body part which 
they affect.  Likewise, under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joints involved.  38 C.F.R. 
§ 4.71a.  

The Diagnostic Codes which pertain to musculoskeletal 
disabilities of the hip and thigh are Codes 5250 to 5255.  
Under Diagnostic Code 5250, a 90 percent rating is warranted 
for extremely unfavorable hip ankylosis with the foot not 
reaching the ground and crutches necessary.  When there is 
intermediate unfavorable ankylosis, then a 70 percent rating 
is assigned.  When there is favorable ankylosis, in flexion 
at an angle between 20 and 40 degrees, and slight adduction 
or abduction, then a 60 percent rating is assigned.  38 
C.F.R. § 4.71 (a).  In this case, however, because there is 
no evidence that the veteran's hip is ankylosed, an increased 
rating under Diagnostic Code 5250 is not warranted. 

Under Diagnostic Code 5251, when extension of the thigh is 
limited to 5 degrees, then a 10 percent rating is assigned.  
Diagnostic Code 5252 provides a 10 percent rating when thigh 
flexion is limited to 45 degrees, a 20 percent rating when 
such flexion is limited to 30 degrees, and a 30 percent 
rating when flexion is limited to 20 degrees.  A 40 percent 
rating is assigned when flexion is limited to 10 degrees.

Diagnostic Code 5253 pertains to impairment of the thigh.  
Under that provision, limitation of thigh rotation, with the 
loss of the ability to toe-out more than 15 degrees, or for 
the limitation of adduction, with the loss of the ability to 
cross the legs, warrants a 10 percent evaluation.  A 20 
percent evaluation requires limitation of abduction with 
motion lost beyond 10 degrees.  

However, the evidence shows that on VA examinations in July 
1997, October 1995, and April 1993, the veteran's right hip 
was not limited to 30 degrees of flexion nor was there 
limitation of abduction of the thigh with motion lost beyond 
10 degrees, which is required for a rating in excess of 10 
percent.  Thus, the veteran's right hip disability does not 
meet the criteria for a rating in excess of 10 percent based 
on limitation of motion under these criteria.  38 C.F.R. § 
4.71a, Diagnostic Codes 5251-5253.

Diagnostic Code 5254 provides an 80 percent rating for a 
flail joint of the hip.  Diagnostic Code 5255 provides for a 
30 percent rating for malunion of the femur with marked knee 
or hip disability.  A 20 percent rating is assigned for 
moderate knee or hip disability and a 10 percent rating is 
assigned for slight hip or knee disability due to malunion of 
the femur.  In this case, however, because there is no 
evidence that the veteran has a flail joint of the hip or a 
malunion of the femur, an increased rating under this 
Diagnostic Codes is not warranted. 

Diagnostic Code 5317 pertains to muscle injuries of Group 
XVII, the functioning of which includes extension of the hip, 
abduction of the thigh, and elevation of the opposite side of 
the pelvis.  Under that Diagnostic Code, a zero percent 
rating is assigned for slight impairment of Muscle Group 
XVII.  A 20 percent evaluation is assigned for moderate 
impairment, a 40 percent evaluation is assigned for 
moderately severe impairment, and a 50 percent evaluation is 
assigned for severe impairment of this muscle group.  
However, the medical evidence of record indicates that the 
veteran's shrapnel wound resulted in no muscle injury; as 
such, the Board finds that the Diagnostic Codes pertaining to 
muscle injuries are inapplicable and do not provide a basis 
on which to award an increased rating.

Likewise, although the medical evidence of record indicates 
no damage to the peripheral nerves, on VA examination in 
April 1991, the examiner noted some questionable change in 
the sensation in the distribution in the lateral femoral 
cutaneous nerve.  Likewise, on VA examination in October 
1995, it was noted that the lateral femoral cutaneous nerve 
had a slight numbness on the right which started at the 
veteran's scar and went distally to the right knee.  The 
examiner indicated that while this numbness suggested 
possible lumbar nerve root impairment on the right, he also 
indicated that it may be partially due to nerve irritation 
from the shrapnel scar.  

In view of these findings, the Board has considered whether 
the veteran is entitled to an increased rating by analogy 
under the Diagnostic Codes pertaining to neurological 
disorders.  Under Diagnostic Code 8529, a 10 percent rating 
is warranted for severe to complete paralysis of the external 
cutaneous nerve of the thigh.  A mild to moderate disability 
is evaluated as noncompensable.  In addition, under 38 C.F.R. 
§ 4.124a, where the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  
Therefore, the Board finds that even if these provisions were 
applicable in the instant case, an increased rating would not 
result in light of the veteran's symptoms.  The neurological 
symptomatology which includes subjective complaints of 
numbness does not satisfy the criteria for a compensable 
rating under Code 8529.  38 C.F.R. § 4.123.

Despite the schedular criteria set forth above, the Board 
finds that a 30 percent rating for the veteran's right hip 
disability is warranted.  Specifically, the Board finds that 
although the veteran does not meet the specific schedular 
criteria for loss of range of motion under Diagnostic Codes 
5251-5253, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59, as well as the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), provide a basis for an increased rating.  In this 
respect, it is observed that the clinical record shows 
objective evidence of fatigue on use, limitation of hip 
function due to pain, and poor coordination.  The veteran has 
indicated he experiences pain in his right hip and at the 
most recent VA medical examination in July 1997, the examiner 
indicated that this pain was due to "bothersome scarring" 
and degenerative arthritis.  He also stated relative to 
"symbolic loss of motion to represent pain, etc." that he 
estimated "a 20 percent loss of flexion would adequately 
represent [the veteran's] symptoms for pain and other 
difficulties." Accordingly, the Board believes these 
symptoms more closely approximate the criteria for a 30 
percent rating.

In reaching this decision, the Board has also considered 
whether an extraschedular evaluation regarding the veteran's 
service-connected right hip disability is warranted (as did 
the RO).  In exceptional cases where the schedular ratings 
are found to be inadequate, an extraschedular rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization to render impractical application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (1998).  

In this case, there is no evidence of record showing frequent 
periods of hospitalization due to the veteran's service- 
connected disability and he has made no assertions to that 
effect.  Additionally, while there is evidence in the claims 
folder that he is unemployable, the record shows that his 
unemployability is caused by a combination of a number of 
medical disabilities, none of which are service-connected 
except the right hip disability.  There is no medical 
evidence of record that the veteran's right hip disability, 
in and of itself, markedly interferes with his employment.  
Thus, extraschedular evaluation for a right hip disability is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 
9 Vet. App. 88, 94-95 (1996).


ORDER

An evaluation in excess of 10 percent for a right hip 
shrapnel wound scar is denied.

A 30 percent rating for residuals of a shrapnel wound injury 
to the right hip with pain and limited motion is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the U.S. Court of Veterans Appeals within 120 
days from the date of mailing of notice of the decision, 
provided that a Notice of Disagreement concerning an issue 
which was before the Board was filed with the agency of 
original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board.

- 4 -


